Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 19, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155545(73)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 155545
                                                                    COA: 329217
                                                                    Wayne CC: 14-002709-FC
  CARLOS MARQUIS LOVE, JR.,
           Defendant-Appellee,

  _________________________________________/

         On order of the Court, the defendant’s motion for bond pending the prosecutor’s
  application for leave to appeal in the Supreme Court is considered. We ORDER the
  Wayne Circuit Court to consider the defendant’s motion for bond pending disposition of
  the prosecutor’s application for leave to appeal. A trial court has authority to consider a
  motion for bond upon an appeal or application for leave to appeal by the People. See
  MCL 765.7, 770.12 and 770.9a. The prosecutor’s application for leave to appeal the
  February 7, 2017 judgment of the Court of Appeals remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 19, 2017
         p0718
                                                                               Clerk